Citation Nr: 0104378	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  99-22 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the right 
ulnar nerve as a result of surgical treatment by the 
Department of Veterans Affairs in December 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active service from July 1956 to July 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.


REMAND

For claims filed subsequent to October 1, 1997, section 1151 
of Title 38, United States Code, provides that compensation 
shall be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  A 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause of the 
disability or death was: carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or an 
event which was not reasonably foreseeable. 

Applicable regulations provide that, where it is determined 
that there is additional disability resulting from a disease 
or injury or an aggravation of an existing disease or injury 
suffered as a result of training, hospitalization, medical or 
surgical treatment, or examination, compensation will be 
payable for such additional disability.  38 C.F.R. § 3.358(a) 
(2000).  In determining whether additional disability 
resulted from a disease or an injury or an aggravation of an 
existing disease or injury suffered as a result of VA 
hospitalization or medical or surgical treatment, the 
following considerations will govern: It will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith; and 
the mere fact that aggravation occurred will not suffice to 
make the additional disability  compensable in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of VA hospitalization or medical or surgical 
treatment.  38 C.F.R. § 3.358(c)(1)(2).  

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain or intended to 
result from the VA hospitalization or medical or surgical 
treatment. 38 C.F.R. § 3.358(c)(3).

The veteran filed a claim for compensation benefits under 
38 U.S.C.A. § 1151 in July 1998.  He contends that he suffers 
from a disability of the right hand as a result of VA back 
surgery in December 1997.  Specifically, he asserts that he 
sustained an injury or an aggravation of an injury to the 
right ulnar nerve not from the surgical procedure itself but 
rather from the way he was positioned on the table during the 
surgery.  

The record reveals that, on December 22, 1997, at a VA 
Medical Center, the veteran underwent a L-5 laminectomy, 
bilateral L5-S1 foraminotomies, and L4-S1 lumbar spinal 
fusion.  Progress notes dated from December 24-28, 1997, 
document complaints by the veteran of right-hand weakness 
with poor motor control of the fourth and fifth fingers.  The 
reports also show that the veteran stated that he had had 
such episodes prior to surgery but that the episodes had been 
"aggravated" since surgery.  An electromyographic study 
conducted on December 29, 1997, revealed a severe chronic 
neurogenic lesion affecting the right ulnar nerve in the 
segment over the elbow and that the nerve was almost 
completely inexcitable.  A physician who reviewed the results 
of the electromyogram found that, although the veteran stated 
that he had had similar complaints prior to surgery and that 
he had increased subjective symptoms after surgery, none of 
the findings suggested recent changes.  Medical reports 
thereafter show treatment, including physical therapy, for 
numbness and weakness of the fingers of the right hand.


The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which applies to all pending claims for VA benefits 
and which provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  Assistance to the claimant is required 
unless there is no reasonable possibility that assistance 
will aid in the substantiating the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).  In the instant case, the Board finds that the VCAA 
requires that an attempt be made to ascertain whether the 
veteran received treatment for symptoms associated with the 
right ulnar nerve prior to December 1997.  In addition, a 
medical opinion is needed to ascertain: whether the veteran 
currently has disability of the right ulnar nerve; if so, 
whether he sustained additional disability of the right ulnar 
nerve during VA back surgery in December 1997; and, if he did 
sustain additional disability of the right ulnar nerve during 
VA back surgery in December 1997, whether the proximate cause 
of such additional disability was carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA.   

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should request that the 
veteran identify each physician and 
medical facility, VA or non-VA, which 
evaluated or treated him for complaints 
or symptoms concerning the right upper 
extremity prior to his VA back surgery in 
December 1997.  After securing any 
necessary releases from the veteran, the 
RO should attempt to obtain copies of all 
such clinical records.  In the event that 
any identified records are not obtained, 
the RO should comply with the notice 
provisions of the VCAA.  

2.  The RO should then arrange for the 
veteran to be examined by a specialist in 
neurology.  It is imperative that the 
examiner review the veteran's medical 
records in the claims file and a copy of 
this REMAND.  All indicated tests and 
studies should be accomplished.  The 
examiner should offer an opinion on the 
question of whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that the veteran sustained an 
injury or an aggravation of an injury to 
the right ulnar nerve during VA back 
surgery in December 1997 resulting in 
additional current disability of the 
right upper extremity.  In the event that 
the answer to that question is in the 
affirmative, the examiner should offer an 
opinion on the question of whether it is 
at least as likely as not (a 50 percent 
or more likelihood) that such additional 
disability of the right upper extremity 
was the result of carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA employees participating 
in the veteran's back surgery in December 
1997.  A rationale for the opinions 
expressed should be provided.

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case. An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  The 
purposes of this REMAND are to assist the veteran and to 
obtain clarifying medical information.  By this REMAND, the 
Board intimates no opinion as to the ultimate conclusion 
warranted in this case.  No action is required by the veteran 
until he is contacted by the RO.  The veteran has the right 
to submit 

additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



